As filed with the Securities and Exchange Commission on May 23, 2012 Registration No. 333-179280 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ultimate Novelty Sports Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 8742 (Primary Standard Industrial Classification Code Number) 45-4267181 (I.R.S. Employer Identification Number) #245 - 371 Front Street West, Toronto, ON M5V 3S8; Phone: (647) 864-2684 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Larissa Zabelina, C.E.O. #245 - 371 Front Street West, Toronto, ON M5V 3S8; Phone: (647) 864-2684 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of the proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box. [x] If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer[ ] Non-Accelerated Filer [ ](Do not check if a smaller reporting company) Smaller Reporting Company [x] Title of Each Class Proposed Maximum Proposed Maximum of Securities to be Amount to be Offering Price Aggregate Offering Amount of Registered Registered per Unit Price Registration Fee (1) Common Stock 35,000,000 $ 40.11 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The Registrant hereby amends this Regist­­ration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to completion, dated June, 2012 PROSPECTUS ULTIMATE NOVELTY SPORTS INC. SHARES OF COMMON STOCK 3,500,000 Minimum - 35,000,000 Maximum Before this Offering, there has been no public market for our common stock. In the event that we sell at least the minimum number of shares in this Offering, of which there is no assurance, we intend to have our shares of common stock quoted on the Over-the-Counter Bulletin Board operated by OTC Markets Group, Inc. There is no assurance that our shares will ever be quoted on the Over-the-Counter Bulletin Board. We are offering a minimum of 3,500,000 and a maximum of 35,000,000 shares of our common stock in a direct public offering, without any involvement of underwriters or broker-dealers. The offering price is $0.01 per share. We will not sell any shares of our common stock unless we raise a minimum of $35,000 in subscription proceeds from persons not affiliated with us within 270 days from the effectiveness date of this prospectus. Pending satisfaction of the minimum offering amount, all subscription funds will be placed in a separate bank account. There is no escrow, trust or similar account in which your subscription will be deposited.The bank account is merely a separate non-interest bearing current account under our control where we have segregated your funds.As a result, creditors could attach the funds.Only Larissa Zabelina, our Chief Executive Officer, and Elena Mochkina, our Chief Financial Officer, will have the power to authorize a release of funds from this account upon completion of this offering. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 270 days and no creditors attach the funds.The funds will be maintained in the separate bank account until we receive a minimum of $35,000, at which time we will begin to issue shares pursuant to the subscription agreements. We will remove the funds from the separate account and use the same as set forth in the Use of Proceeds section of this prospectus. If we do not raise at least $35,000 in subscription proceeds within 270 days of the effectiveness date of this prospectus we will return your funds to you in the form a cashiers check sent by Federal Express on the 271stday and we will stop selling our shares. No shares will be issued if the minimum amount is not reached. As a result, investors bear the risk of investing without enjoying any benefits of share ownership. If we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding and you could lose your investment, even if we fail to raise the minimum amount in this offering.Further, if we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you would be treated in a bankruptcy as unsecured creditors and thus would have a claim against the bankruptcy estate that was pari passu with other unsecured creditors. As a result, you may lose your investment, even if we fail to raise the minimum amount in this offering. There is no assurance that your funds will be returned to you if the minimum offering is not reached.Any funds received by us thereafter will be immediately used by us. Our common stock will be sold on our behalf by Larissa Zabelina and Elena Mochkina, our Directors. Our Directors will not receive any commissions or proceeds from the offering for selling shares on our behalf. If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Investing in our common stock involves risks. See "Risk Factors" starting on page 8. Offering Price Expenses Proceeds to Us Per Share - Minimum $ 0.01 $ $ Per Share - Maximum $ 0.01 $ $ 0.00973 Minimum $ 35,000 $ 8,991 $ 26,009 Maximum $ 350,000 $ 8,991 $ 341,009 Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is May 23, 2012. Table of Contents Page Prospectus Summary 5 Risk Factors 8 Use of Proceeds 15 Determination of Offering Price 16 Dilution of the Price per Share 16 Plan of Distribution; Terms of the Offering 18 Managements Discussion and Analysis or Plan of Operation 21 Description of our Business and Properties 24 Directors, Executive Officers and Control Persons 28 Executive Compensation 29 Security Ownership of Certain Beneficial Owners and Management 30 Certain Relationships and Related Transactions 30 Description of Securities 31 Shares Eligible for Future Sale 32 Anti-Takeover Provisions 32 Legal Proceedings 32 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 33 Interest of Named Experts and Counsel 33 Additional Information 33 Reports to Security Holders 34 Financial Statements 34 PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page8. In addition, certain statements are forward-looking statements, which involve risks and uncertainties. See Disclosure Regarding Forward-Looking Statements. References in this Prospectus to Ultimate Novelty Sports, Company, we, our, or us refer to Ultimate Novelty Sports Inc. and its subsidiary, on a consolidated basis, unless otherwise indicated or the context otherwise requires. Forward-Looking Statements This Prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the "Risk Factors" section and elsewhere in this Prospectus. Our Company We were formed on April 23, 2010. Ultimate Novelty Sports Inc. is a provider of services to the athletic facility industry. We offer a full range of consulting services, including start-up strategy development, membership pricing and management, operational analysis, marketing and public relations and staff training. Our customers include health clubs, independent fitness centers, athletic clubs, corporate fitness centers and start up gyms. We provide on-going consultation services, as well as seminars and specialized packages of services for our clients. Operating an athletic facility such as a commercial gym, health club or an independent fitness center is increasingly more difficult with new competitors entering the market and consolidation in the industry. We guide our clients to achieve profitability and higher profit margins in their operations. We generate revenue from sales of consulting services. We acquire customers through referrals and our primary website, www.UltimateNoveltySports.com , which outlines our service offerings. On May 6, 2010 we have incorporated a wholly owned (ownership interest  100%) subsidiary Ultimate Novelty Sports Inc. (Canada). Our audited consolidated financial statements for the years ended March 31, 2012, and 2011 included in this Prospectus, include the accounts of our subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. We have commenced our operations during the year ended March 31, 2011. As of March 31, 2012 we have generated $23,431 in revenues and have incurred $62,615 in operating costs since our inception on April 23, 2010. To date we have relied upon revenues from our operations and sale of our securities in unregistered private placement transactions to fund our operations. We are a development stage company with a limited operating history. Accordingly, for the foreseeable future, we will continue to be dependent on revenues from operations and additional financing in order to maintain our operations and continue with our corporate activities. 5 This offering and any investment in our common stock involve a high degree of risk. If our future revenues will not be sufficient to cover our operating costs we may be obliged to cease business operations due to lack of funds. If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. We face many challenges to continue operations, including our limited operating history, competition, general economic conditions, etc. Please review the "Risk Factors" starting on page 8 of this offering. Our Directors collectively own 100% of the 6,700,000 outstanding shares of our common stock as of the date of this Offering. If the minimum amount of the shares will be sold, our Directors will own 65.69% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our principal executive offices are located at #245  371 Front Street West, Toronto, Ontario, Canada and our telephone number is (647) 864-2684. Our primary website address is www.ultimatenoveltysports.com . The information on, or that can be accessed through this website is not part of this prospectus. The Offering Following is a brief summary of this Offering: Securities being offered: 3,500,000 shares of common stock minimum and 35,000,000 shares of common stock maximum, par value $0.001 Offering price per share: $ 0.01 Offering period: The shares are being offered for a period not to exceed 270 days. Net proceeds to us: Approximately $26,009 assuming the minimum number of shares is sold. Approximately $341,009 assuming the maximum number ofshares is sold. Use of proceeds: We will use the proceeds to pay for the implementation of our business plan, administrative expenses and general working capital. (i) Number of shares outstanding before the offering: 6,700,000 Number of shares outstanding after the offering: 10,200,000 (if minimum number of shares are sold) 41,700,000 (if maximum number of shares are sold) 6 (i) If the minimum amount of the shares is sold we will use the proceeds to pay for offering expenses of $8,991.Of the $8,991, the amounts to be paid from the proceeds for expenses of the offering are: $4,450 for accounting fees; $2,000 for filing fees; $1,200 for legal fees; $41 for registration fee; and $1,300 for transfer agent fees.We will use the rest of the funds (net of offering expenses) for paying off our current liabilities, hiring new personnel and implementation of our business plan. Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this Prospectus. The summary information below should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included elsewhere in this Prospectus . Income Statement Data: Year From inception Ended (April 23, 2010) to March 31, March 31, Revenue $ 22,421 $ 1,010 Expenses $ 41,596 $ 21,019 Net Income (Loss) $ (22,852) $ (20,687) Balance Sheet Data: As of As of March 31, March 31, Working Capital $ $ (13,987) Total Assets $ $ 5,419 Total Liabilities $ $ 19,406 As of March 31, 2012 we had a working capital deficiency of $36,839 (March 31, 2011: $13,987) and accumulated deficit of $(43,539) since inception. 7 RISK FACTORS You should carefully consider the risks described below and other information contained in this prospectus before making an investment decision. Any of the events discussed in the risk factors below may occur. If they do, our business, results of operations or financial condition could be materially adversely affected. Our auditors have issued a going concern opinion meaning there is substantial uncertainty whether we will continue operations. Our auditors have issued a going concern opinion in their report dated May 3, 2012. This means that, as of the time of the opinion, there was substantial doubt that we could continue as an ongoing business for the next twelve months. We have generated $22,421 in revenue for the year ended March 31, 2012 (March 31, 2011: $1,010). Further, we posted net loss of $22,852 for the year ended March 31, 2012 (March 31, 2011: $20,687). These factors among others raise substantial doubt about the Companys ability to continue as a going concern.Managements plans for our continued existence include selling additional stock and borrowing additional funds to pay overhead expenses.Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds.Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and its ability to continue in existence. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We face intense competition in our industry. If we are unable to compete successfully, our business will be seriously harmed. The fitness consulting market is highly competitive and has relatively low barriers to entry. Our competitors vary in size and in the variety of services they offer. Many of our current and potential competitors have longer operating histories, significantly greater financial, technical, marketing and other resources and an established client base. These competitors may be able to devote greater resources to the promotion and sales of their services than we can. If we fail to compete successfully against our competitors our business could be harmed. Our business relies on our ability to attract new customers. If we are unable to attract new customers, our business will fail. Our future growth is dependent on our ability to attract new customers and our ability to sell additional services to our existing customers. We rely on online marketing and referrals from existing customers and other business associates to attract new customers. We also rely on selling additional services to our new or existing clients for additional revenue. If we are unable to attract new customers or sell additional services to our existing customers, our revenue will likely decline and our business will fail. We could be subject to product liability, personal injury or other litigation claims which could have an adverse effect on our business, financial condition and result of operations. As part of our plan of operations over the next twelve months, we plan on expanding our service offerings to become a dealer of specialized commercial fitness equipment. The products we plan on selling may expose the company to a risk of product liability claims. Purchasers of our products, or their employees or customers, could be injured or suffer property damage from exposure to, or defects in, products we intend to supply, and we could 8 be subject to claims, including product liability or personal injury claims. With respect to product liability claims, the Company will seek contractual indemnification and insurance coverage from parties supplying its products, but this indemnification or insurance coverage is limited, as a practical matter, to the creditworthiness of the indemnifying party and the policy limits of any insurance provided by suppliers. If we will not have adequate insurance or contractual indemnification available, product liability relating to defective products could have an adverse effect on our business, financial condition, results of operations or cash flows. We will not be required to evaluate our internal control over financial reporting under Section 404 of the Sarbanes-Oxley Act until the end of the second fiscal year reported upon in our second annual report on form 10-k. The Sarbanes-Oxley Act of 2002 and the new rules subsequently implemented by the Securities and Exchange Commissions, the Financial Industry Regulatory Authority (FINRA) and the Public Company Accounting Oversight Board have imposed various new requirements on public companies, including requiring changes in corporate governance practices. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. These costs could affect profitability and our results of operations. We are in the process of determining whether our existing internal controls over financial reporting systems are compliant with Section 404. We will not be required to conduct the evaluation of effectiveness of our internal controls until the end of the fiscal year reported upon in our second annual report on Form 10-K. In addition, because we are a smaller reporting company, we are not required to obtain the auditor attestation of managements evaluation of internal controls over financial reporting. If we obtain and disclose such reports we could continue doing so at our discretion so long as we remain a smaller reporting company. This process of internal control evaluation and attestation may divert internal resources and will take a significant amount of time, effort and expense to complete. If it is determined that we are not in compliance with Section 404, we may be required to implement new internal control procedures and re-evaluate our financial reporting. If we are unable to implement these changes effectively or efficiently, it could harm our operations, financial reporting or financial results, which could adversely affect our ability to comply with our periodic reporting obligations under the Exchange Act. The funds raised in this offering and held by us during pendency of the offering may be subject to creditors claims. We are offering 3,500,000 shares of common stock minimum, 35,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. In the event that 3,500,000 shares are not sold within 270 days of the effective date of our Prospectus all money received by us will be promptly returned to you without deduction of any kind. We will return your funds to you in the form of a cashiers check sent by Federal Express on the 271 st day.If at least 3,500,000 shares are sold within 270 days of the effective date of our Prospectus all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate non-interest 9 bearing current account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you would be treated in a bankruptcy as unsecured creditors and thus would have a claim against the bankruptcy estate that was pari passu with other unsecured creditors. As a result, you may lose your investment, even if we fail to raise the minimum amount in this offering. There is no assurance that your funds will be returned to you if the minimum offering is not reached.
